DETAILED ACTION
Remarks
This office action is in response to the amendments filled on 10/15/2020. 
Claims 23-29, 31-37 and 39-41 are amended. 
Claims 30, 38 and 42 are canceled. 
Claims 43-45 are newly added. 
23-29, 31-37, 39-41 and 43-45 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for CON of application No. 14/966,265 filled on 12/11/2015 which claimed domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/237,730, was filed on 10/06/2015.
Claim Objections
7.	Claim(s) 34 is/are objected to because of the following informalities:
Claim 34, “unmanned aerial vehicle” should be “first unmanned aerial vehicle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 23-26, 31, 32, 34, 36, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0171895 (“Scharl”), and in view of US 8,868,328 (“Estkowski”), and further in view of US 2013/0244588 (“Pereira”). 
Regarding claim 23, Scharl discloses a method of controlling a first unmanned aerial vehicle (see [0023], where “controlling the speed of the aircraft, or by an appropriate combination of turning and speed control.”; the aircraft corresponds to first unmanned aerial vehicle.), comprising: 
determining a first estimated time of arrival of the first unmanned aerial vehicle to a geographical area  (see [0034], where “aircraft 102 may be instructed to achieve the desired spacing with target aircraft 104 by the time that aircraft 102 reaches achieve-by point 122 on route 106.”; see also [0090], where “Process 800 may begin by determining an estimated time of arrival at an achieve-by point assuming a tum point for the aircraft at the candidate turn point being evaluated (operation 802).”; see also fig 1, where aircraft operating environment, 100 corresponds to a geographical area, target aircraft, 104 corresponds to second unmanned aerial vehicle. Aircraft, 102 corresponds to first unmanned aerial vehicle. Aircraft, 102 is maintaining desired spacing by not moving far (or turn) from a specific predefined point, which is interpreted as reaching a predefined point System is determining estimated time of arrival. Based on the estimated time of arrival, turning point is determined. So Scharl teaches a method that estimate time of arrival of the first unmanned aerial vehicle to a point that is included inside a geographical area.); 
transmitting a first status message  (see fig 2, block 214, communication system. see also [0093], where “The estimated time of arrival of the turning aircraft at the intercept point is determined”; see also [0114], where “communications unit 910 may include a number of devices that transmit data, receive data, or transmit and receive data. Communications unit 910 may be, for example, a modem or a network adapter, two network adapters, or some combination thereof.”; see also [0095], where “Turning to FIG. 9, an illustration of a block diagram of a data processing system is depicted in accordance with an illustrative embodiment. Data processing system 900 may be an example of one implementation of aircraft data processing system 240 in FIG. 1.”; turning aircraft corresponds to first unmanned aerial vehicle. Communication unit is transmitting message/data.); 
receiving a second status message from a second unmanned aerial vehicle, the second status message second unmanned aerial vehicle to the geographical area (see fig 6, block 602, where estimate time of arrival of target aircraft is determined. See also fig 8, block 814, where estimate time of arrival of target aircraft is determined. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; See also [0048], where “Target aircraft information 228 may be provided to aircraft 201 from target aircraft 202 via communications system 214 or in another appropriate manner.”; see also [0093], where “an estimated time of arrival of the target aircraft Target aircraft corresponds to second unmanned aerial vehicle. Based on the operations 814 and 816, turning point is determined. 814 is the estimate time of arrival of target aircraft and 816 is the estimate time of arrival of turning aircraft. See fig 3, block 304, information receiver. See also [0009], where “The information receiver is configured to receive interval management information identifying a desired spacing between an aircraft and a target aircraft.”; see also [0069], where “the interval management information may be received onboard the aircraft from an air traffic control system or other appropriate source of interval management information via an appropriate communications system onboard the aircraft.”); 
comparing the first estimated time of arrival to the second estimated time of arrival (see [0093-0094], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined… It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”); and 
modifying at least one of a speed or a heading of the first unmanned aerial vehicle based on the comparison between the first estimated time of arrival and the second estimated time of arrival (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the .
Scharl does not disclose a method, comprising: defined by a volume of airspace having fixed bounds.
However Estkowski discloses a method for controlling aircraft, wherein defined by a volume of airspace having fixed bounds (see col 4, lines 50-58, where “The decision boundary may also be a time or location at which the aircraft must be on….. the decision boundary is determined in advance of the aircraft reaching it,”; see also col 5, lines 61-65 and col 6, lines 27-37. see also fig 6, where 624a, 624b and 624c are decision boundary. see also col 10, lines 57-59, where “Decision boundary 724a shown in FIG. 7 corresponds to decision boundary 624a shown in FIG. 6”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl to incorporate the teachings of Estkowski by including the above feature, defined by a volume of airspace having fixed bounds, for maintaining the maneuver and safety constraints by keeping the aircraft on a predefined space.
Scharl discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not explicitly disclose that an aircraft is transmitting the estimated time of arrival and receiving an estimated time of arrival.
 an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1) and receiving an estimated time of arrival (see [0010], where “The flight control computer 22 is illustrated as being in communication with the plurality of aircraft systems 20 and it is contemplated that the flight control computer 22 may aid in operating the aircraft systems 20 and may receive information from the aircraft systems 20.”; see also [0015], where “During operation, the transmission module 30 may receive information from the aircraft systems 20 either directly or through the flight control computer 22. The transmission module 30 may execute a program for transmitting aircraft flight data”; ETA is communicated by on board flight control system of aircraft.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmitting the estimated time of arrival and receiving an estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) by avoiding sharp change in trajectory on flight path while maintaining passengers comfort. 
Regarding claim 24, Scharl further discloses a method, wherein modifying the at least one of the speed and the heading comprises increasing the speed of the first unmanned aerial vehicle if (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 : 
the first estimated time of arrival is earlier than the second estimated time of arrival (see [0093], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined”. See also [0090], where “the difference between the predicted spacing and the search goal is less than a selected threshold value (operation 806). Any appropriate value may be selected for the threshold value used in operation 806. For example, without limitation, the threshold value may be selected to be approximately 10 seconds, or any other appropriate value. If the difference between the achieved spacing and the search goal is not less than the selected threshold value,”); and 
a difference between the first estimated time of arrival and the second estimated time of arrival is less than a safety margin (see [0094], where “It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”).
Regarding claim 25, Scharl further discloses a method, wherein modifying the at least one of the speed and the heading comprises slowing the first unmanned aerial vehicle by causing the first unmanned aerial vehicle to reduce thrust
Regarding claim 26, Scharl further discloses a method, wherein: computer memory onboard the first unmanned aerial vehicle stores representations of a plurality of flight corridors (see [0030], where “To join route 106, aircraft 102 may turn at turn point 112 from leg 110 of flight path 108 onto leg 114 of flight path 108. Leg 114 of flight path 108 intersects route 106 at intercept point 116. Leg 114 of flight path 108 also or alternatively may be referred to as a second leg or an inbound leg.”; multiple legs of flight path e.g. 110 and 114. flight legs corresponds to flight corridors. Those flight legs are stored on a storage device in the aircraft. see also [0098], where “storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, data, program code in functional form, and/or other suitable information either on a temporary basis and/or a permanent basis.”; see also [0095], where “Data processing system 900 may be an example of one implementation of a data processing system on which turn calculator 222 in FIG. 2 or turn calculator 300 in FIG. 3 is implemented.”; see also [0052], where “Aircraft data processing system 240 may comprise any number of appropriate data processing systems on aircraft 201.”); and 
determining the first estimated time of arrival comprises determining a distance, along one of the plurality of flight corridors, between an estimated current position of the first unmanned aerial vehicle and a bound of the geographical area (see fig 2, block 232, trajectory generator. See also [0051], where “Turn calculator 222 may use trajectory generator 232 to predict the movement of aircraft 201 and target aircraft 202. Trajectory generator 232 may comprise any appropriate system or method for predicting the movement of target aircraft 202 and aircraft 201. Trajectory generator 232 may be configured to properly represent a flyable trajectory in three dimensions, including proper construction of turns and achieve-by point corresponds to a bound of the geographical area. Estimated time of arrival is determined based on distance between current position and achieve-by point.).
Regarding claim 31, Scharl further discloses a first unmanned aerial vehicle (see fig 1, aircraft, 102) comprising: 
a processor (see [0095], where “Turning to FIG. 9, an illustration of a block diagram of a data processing system is depicted in accordance with an illustrative embodiment. Data processing system 900 may be an example of one implementation of aircraft data processing system 240 in FIG. 1. Data processing system 900 may be an example of one implementation of a data processing system on which turn calculator 222 in FIG. 2 or turn calculator 300 in FIG. 3 is implemented.”; see also fig 9, block 904, processor unit); and 
a non-transitory computer-readable storage medium storing instructions that, when executed by the processor (see [0097], where “Processor unit 904 serves to execute instructions for software that may be loaded into memory 906.”), cause the first unmanned aerial vehicle to: 
determine a first estimated time of arrival of the first unmanned aerial vehicle to a geographical area  (see fig 2, block 222. see also [0034], where “aircraft 102 may be instructed to achieve the desired spacing with target aircraft 104 by the time that aircraft 102 reaches achieve-by point 122 on route 106.”; see also [0090], where “Process 800 may begin by determining an estimated time of arrival at an achieve-by point assuming a tum point for the aircraft at the candidate turn point being evaluated (operation 802).”; see also [0044]. see also fig 1, where aircraft operating environment, 100 corresponds to a geographical area, target aircraft, 104 corresponds to second unmanned aerial vehicle. Aircraft, 102 corresponds to first unmanned aerial vehicle. Aircraft, 102 is maintaining desired spacing by not moving far (or turn) from a specific predefined point, which is interpreted as reaching a predefined point System is determining estimated time of arrival. Based on the estimated time of arrival, turning point is determined. So Scharl teaches a method that estimate time of arrival of the first unmanned aerial vehicle to a point that is included inside a geographical area.);  
transmit a first status message  (see fig 2, block 214, communication system. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; see [0093], where “ The estimated time of arrival of the turning aircraft at the intercept point is determined”; turning aircraft corresponds to first unmanned aerial vehicle. Communication unit is transmitting message/data.); 
receive a second status message from a remote unmanned aerial vehicle, the second status message  (see fig 6, block 602, where estimate time of arrival of target aircraft is determined. See also fig 8, block 814, where estimate time of arrival of target aircraft is determined. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; See also [0048], where “Target aircraft information 228 may be provided to aircraft 201 from target aircraft 202 via communications system 214 or in another appropriate manner.”; see also [0093], where “an estimated time of arrival of the target aircraft at the intercept point may be determined (operation 814)…. Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined ( operation 818).”; see also [0081]. Target aircraft corresponds to second unmanned aerial vehicle. Based on the operations 814 and 816, turning point is determined. 814 is the estimate time of arrival of target aircraft and 816 is the estimate time of arrival of turning aircraft. See fig 3, block 304, information receiver. See also [0009], where “The information receiver is configured to receive interval management information identifying a desired spacing between an aircraft and a target aircraft.”; see also [0069], where “the interval management information may be received onboard the aircraft from an air traffic control system or other appropriate source of interval management information via an appropriate communications system onboard the aircraft.”);
compare the first estimated time of arrival to the second estimated time of arrival (see [0093-0094], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined… It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”); and 
modify at least one of a speed or a heading of the first unmanned aerial vehicle based on the comparison between the first estimated time of arrival and the second estimated time of arrival (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”).
Scharl does not disclose a method, comprising: defined by a volume of airspace having fixed bounds.
However Estkowski further discloses a method for controlling aircraft, wherein defined by a volume of airspace having fixed bounds (see col 4, lines 50-58, where “The decision boundary may also be a time or location at which the aircraft must be on….. the decision boundary is determined in advance of the aircraft reaching it,”; see also col 5, lines 61-65 and col 6, lines 27-37. see also fig 6, where 624a, 624b and 624c are decision boundary. see also col 10, lines 57-59, where “Decision boundary 724a shown in FIG. 7 corresponds to decision boundary 624a shown in FIG. 6”).
 defined by a volume of airspace having fixed bounds, for maintaining the maneuver and safety constraints by keeping the aircraft on a predefined space.
Scharl discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not explicitly disclose that an aircraft transmits the estimated time of arrival and receives an estimated time of arrival.
However Pereira further discloses a method for transmitting aircraft flight data wirelessly, wherein an aircraft transmits the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1) and receives an estimated time of arrival (see [0010], where “The flight control computer 22 is illustrated as being in communication with the plurality of aircraft systems 20 and it is contemplated that the flight control computer 22 may aid in operating the aircraft systems 20 and may receive information from the aircraft systems 20.”; see also [0015], where “During operation, the transmission module 30 may receive information from the aircraft systems 20 either directly or through the flight control computer 22. The transmission module 30 may execute a program ETA is communicated by on board flight control system of aircraft.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmits the estimated time of arrival and receives an estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) by avoiding sharp change in trajectory on flight path while maintaining passengers comfort. 
Regarding claim 32, Scharl further discloses a first unmanned aerial vehicle, wherein 
the non-transitory computer-readable storage medium stores instructions that, when executed by the processor, cause the first unmanned aerial vehicle to increase the speed of the first unmanned aerial vehicle if (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”):
the first estimated time of arrival is earlier than the second estimated time of arrival (see [0093], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined”. See also [0090], where “the difference between the predicted spacing and the search goal is less than a selected threshold value (operation 806). Any appropriate value may be selected for the threshold value used in operation 806. For example, ; and 
a difference between the first estimated time of arrival and the second estimated time of arrival is less than a safety margin (see [0094], where “It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”).
Regarding claim 34, Scharl further discloses an unmanned aerial vehicle, the non-transitory computer-readable storage medium stores: representations of a plurality of flight corridors (see [0030], where “To join route 106, aircraft 102 may turn at turn point 112 from leg 110 of flight path 108 onto leg 114 of flight path 108. Leg 114 of flight path 108 intersects route 106 at intercept point 116. Leg 114 of flight path 108 also or alternatively may be referred to as a second leg or an inbound leg.”; multiple legs of flight path e.g. 110 and 114. flight legs corresponds to flight corridors. Those flight legs are stored on a storage device in the aircraft. see also [0098], where “storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, data, program code in functional form, and/or other suitable information either on a temporary basis and/or a permanent basis.”; see also [0095], where “Data processing system 900 may be an example of one implementation of a data processing system on which turn calculator 222 in FIG. 2 or turn calculator 300 in FIG. 3 is implemented.”; see also [0052], where “Aircraft data processing system 240 may comprise any number of appropriate data processing systems on aircraft 201.”); and 
instructions that, when executed by the processor, cause the first unmanned aerial vehicle to determine the first estimated time of arrival by determining a distance, along one of the plurality of flight corridors, between an estimated current position of the first unmanned aerial vehicle and the geographical area (see fig 2, block 232, trajectory generator. See also [0051], where “Turn calculator 222 may use trajectory generator 232 to predict the movement of aircraft 201 and target aircraft 202. Trajectory generator 232 may comprise any appropriate system or method for predicting the movement of target aircraft 202 and aircraft 201. Trajectory generator 232 may be configured to properly represent a flyable trajectory in three dimensions, including proper construction of turns and representative of the intended flight path in the vertical and longitudinal directions.”; see also [0060], where “determine search goal 350 by determining an estimated time of arrival of the target aircraft at achieve-by point 326.”; see also [0082], where “The desired spacing then may be added to the estimated time of arrival of the target aircraft at the achieve-by point ( operation 604). The desired spacing used in operation 604 is represented in units of time. If the desired spacing is provided as a distance, it may be transformed onto a time based representation for use in operation 604.”; achieve-by point corresponds to a bound of the geographical area. Estimated time of arrival is determined based on distance between current position and achieve-by point.).
Regarding claim 36, Scharl further discloses a method of controlling a first unmanned aerial vehicle (see [0023], where “controlling the speed of the aircraft, or by an appropriate combination of turning and speed control.”; the aircraft corresponds to first unmanned aerial vehicle.), comprising: 
at a first unmanned aerial vehicle (see fig 1, aircraft, 102): 
transmitting a first status message first unmanned aerial vehicle to a geographical area  (see fig 2, block 214, communication system. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; see also [0034], where “aircraft 102 may be instructed to achieve the desired spacing with target aircraft 104 by the time that aircraft 102 reaches achieve-by point 122 on route 106.”; see also [0090], where “Process 800 may begin by determining an estimated time of arrival at an achieve-by point assuming a tum point for the aircraft at the candidate turn point being evaluated ( operation 802).”; see also [0093], where “ The estimated time of arrival of the turning aircraft at the intercept point is determined”; turning aircraft corresponds to first unmanned aerial vehicle. Communication unit is transmitting message/data. see also fig 1, where aircraft operating environment, 100 corresponds to a geographical area, target aircraft, 104 corresponds to second unmanned aerial vehicle. Aircraft, 102 corresponds to first unmanned aerial vehicle. Aircraft, 102 is maintaining desired spacing by not moving far (or turn) from a specific predefined point, which is interpreted as reaching a predefined point System is determining estimated time of arrival. Based on the estimated time of arrival, turning point is determined. So Scharl teaches a method that estimate time of arrival of the first unmanned aerial vehicle to a point that is included inside a geographical area.);
receiving a second status message  (see fig 6, block 602, where estimate time of arrival of target aircraft is determined. See also fig 8, block 814, where estimate time of arrival of target aircraft is determined. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; See also [0048], where “Target aircraft information 228 may be provided to aircraft 201 from target aircraft 202 via communications system 214 or in another appropriate manner.”; see also [0093], where “an estimated time of arrival of the target aircraft at the intercept point may be determined (operation 814)…. Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined ( operation 818).”; see also [0081]. Target aircraft corresponds to second unmanned aerial vehicle. Based on the operations 814 and 816, turning point is determined. 814 is the estimate time of arrival of target aircraft and 816 is the estimate time of arrival of turning aircraft. See fig 3, block 304, information receiver. See also [0009], where “The information receiver is configured to receive interval management information identifying a desired spacing between an aircraft and a target aircraft.”; see also [0069], where “the interval management information may be received onboard the aircraft from an air traffic control system or other appropriate source of interval management information via an appropriate communications system onboard the aircraft.”);
determining whether a difference between the first estimated time of arrival and the second estimated time of arrival is less than a safety margin (see [0093-0094], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined… It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”); and 
in accordance with a determination that the difference between the first estimated time of arrival and the second estimated time of arrival is less than the safety margin, determining whether the first estimated time of arrival is before or after the second estimated time of arrival (see [0093-0094], where “Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined… It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”); and 
in accordance with a determination that the first estimated time of arrival is after the second estimated time of arrival, changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival (see [0062], where “slow down, balanced by its ability to speed up along a turn geometry to achieve desired spacing”; see also [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn .
Scharl does not disclose a method, comprising: defined by a volume of airspace having fixed bounds.
However Estkowski further discloses a method for controlling aircraft, wherein defined by a volume of airspace having fixed bounds (see col 4, lines 50-58, where “The decision boundary may also be a time or location at which the aircraft must be on….. the decision boundary is determined in advance of the aircraft reaching it,”; see also col 5, lines 61-65 and col 6, lines 27-37. see also fig 6, where 624a, 624b and 624c are decision boundary. see also col 10, lines 57-59, where “Decision boundary 724a shown in FIG. 7 corresponds to decision boundary 624a shown in FIG. 6”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl to incorporate the teachings of Estkowski by including the above feature, defined by a volume of airspace having fixed bounds, for maintaining the maneuver and safety constraints by keeping the aircraft on a predefined space.
Scharl discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not explicitly disclose that an aircraft is transmitting the estimated time of arrival and receiving an estimated time of arrival.
 an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1) and receiving an estimated time of arrival (see [0010], where “The flight control computer 22 is illustrated as being in communication with the plurality of aircraft systems 20 and it is contemplated that the flight control computer 22 may aid in operating the aircraft systems 20 and may receive information from the aircraft systems 20.”; see also [0015], where “During operation, the transmission module 30 may receive information from the aircraft systems 20 either directly or through the flight control computer 22. The transmission module 30 may execute a program for transmitting aircraft flight data”; ETA is communicated by on board flight control system of aircraft.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmitting the estimated time of arrival and receiving an estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) by avoiding sharp change in trajectory on flight path while maintaining passengers comfort. 
Regarding claim 37, Scharl further discloses a method comprising, in accordance with a determination that the first estimated time of arrival is before the second estimated time of arrival, changing one or more flight parameters of the first unmanned aerial vehicle to decrease the first estimated time of arrival (see [0093], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined”. See also [0090], where “the difference between the predicted spacing and the search goal is less than a selected threshold value (operation 806). Any appropriate value may be selected for the threshold value used in operation 806. For example, without limitation, the threshold value may be selected to be approximately 10 seconds, or any other appropriate value. If the difference between the achieved spacing and the search goal is not less than the selected threshold value,”; see also [0094], where “It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”).
Regarding claim 39, Scharl further discloses a method, wherein the operation of changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival comprises decreasing a speed of the first unmanned aerial vehicle (see [0062], where “slow down, balanced by its ability to speed up along a turn geometry to achieve desired spacing”).	

Claim(s) 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0171895 (“Scharl”), in view of US 8,868,328 (“Estkowski”), and in view of US 2013/0244588 (“Pereira”), as applied to claim 23, 24, 31 and 34 above, and further in view of US 2015/0045989 (“Polansky”).
Regarding claim 27, Scharl further discloses a method, wherein the operation of determining the first estimated time of arrival comprises determining an estimated travel time based at least in part on: a heading of the first unmanned aerial vehicle (see [0058], where “aircraft heading 382”; see also [0051], where “Trajectory generator 232 may be configured to properly represent a flyable trajectory in three dimensions, including proper construction of turns and representative of the intended flight path in the vertical and longitudinal directions.”; see also [0049] and [0081], where “intended flight path”).
Scharl in view of Estkowski and Pereira does not discloses a method, wherein the operation of determining the first estimated time of arrival comprises determining an estimated travel time based at least in part on: a current wind speed at a point along the one of the plurality of flight corridors. 
However Polansky discloses a method, wherein the operation of determining the first estimated time of arrival comprises determining an estimated travel time based at least in part on: a current wind speed at a point along the one of the plurality of flight corridors (see [0026], where “Using aircraft position, direction (e.g., heading, course, track, etc.), speed data retrieved (or received) from flight management system 106 and/or navigation system 108, wind data (e.g., speed, direction) and terrain (e.g., waypoint) data retrieved (or received) from database 104, processing unit 102 executes one or more algorithms (e.g., implemented in software) for determining the current position of the host aircraft, its heading (course, track, etc.), and computing an ETA for a predetermined location (e.g. waypoint) based on the aircraft's current speed.”).
 a current wind speed at a point along the one of the plurality of flight corridors, for predicting ETA reliably and adjusting the aircraft’s movement based on the current environmental condition (e.g. wind speed). 
Regarding claim 35, Scharl further discloses a first unmanned aerial vehicle, wherein the non-transitory computer-readable storage medium stores instructions that, when executed by the processor, cause the unmanned aerial vehicle to determine the first estimated time of arrival based at least in part on: a heading of the first unmanned aerial vehicle (see [0058], where “aircraft heading 382”; see also [0051], where “Trajectory generator 232 may be configured to properly represent a flyable trajectory in three dimensions, including proper construction of turns and representative of the intended flight path in the vertical and longitudinal directions.”; see also [0049] and [0081], where “intended flight path”).
Scharl in view of Estkowski and Pereira does not discloses a first unmanned aerial vehicle, wherein the non-transitory computer-readable storage medium stores instructions that, when executed by the processor, cause the unmanned aerial vehicle to determine the first estimated time of arrival based at least in part on: a current wind speed at a point along the one of the plurality of flight corridors. 
However Polansky further discloses a method, wherein the operation of determining the first estimated time of arrival comprises determining an estimated travel time based at least in part on: a current wind speed at a point along the one of the plurality of flight corridors (see [0026], where “Using aircraft position, direction (e.g., heading, course, track, .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Polansky by including the above feature, a current wind speed at a point along the one of the plurality of flight corridors, for predicting ETA reliably and adjusting the aircraft’s movement based on the current environmental condition (e.g. wind speed). 

Claim(s) 28, 29 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0171895 (“Scharl”), in view of US 8,868,328 (“Estkowski”), and in view of US 2013/0244588 (“Pereira”), as applied to claim 23 and 36 above, and further in view of US 2015/0237569 (“Jalali”).
Regarding claim 28, Scharl further discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not explicitly disclose that an aircraft is transmitting the estimated time of arrival.
 an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmitting the estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) without any sharp change in trajectory on flight path and maintaining passengers comfort.
Scharl in view of Estkowski and Pereira does not disclose the following limitations: wherein transmitting the first status message to the second unmanned aerial vehicle. 
However Jalali discloses a method, wherein transmitting the first status message to the second unmanned aerial vehicle (see fig 3, where UAV 110-1 and UAV 110-2 are communicating. See also [0044], where “communications between the two UAVs in the UAV positions shown”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Jalali by including the above feature, wherein transmitting the first status message to the second unmanned aerial vehicle,
Regarding claim 29, Scharl further discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not explicitly disclose that an aircraft is transmitting the estimated time of arrival.
However Pereira further discloses a method for transmitting aircraft flight data wirelessly, wherein an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmitting the estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) without any sharp change in trajectory on flight path and maintaining passengers comfort.
Scharl in view of Estkowski and Pereira does not disclose the following limitations:
 wherein transmitting the first status message to a plurality of additional remote unmanned aerial vehicles.
However Jalali further discloses a method, wherein transmitting the first status message to a plurality of additional remote unmanned aerial vehicles (see [0045], where “the RT is able to communicate with multiple UAVs”; see also [0049], where “communicate with rd UAV or 4th UAV) remotely by using the same method as shown in fig 3.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Jalali by including the above feature, wherein transmitting the first status message to a plurality of additional remote unmanned aerial vehicles, for avoiding collision between UAVs by establishing efficient communications in order to provide broadband service to poor and lightly populated regions using aerial platforms. 
Regarding claim 41, Scharl further discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not explicitly disclose that an aircraft is transmitting the estimated time of arrival.
However Pereira further discloses a method for transmitting aircraft flight data wirelessly, wherein an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1).
transmitting the estimated time of arrival, for calculating the turning point without any sharp change in trajectory on flight path and maintaining passengers comfort.
Scharl in view of Estkowski and Pereira does not disclose the following limitations: wherein… transmitting the first status message to the second unmanned aerial vehicle and a plurality of additional unmanned aerial vehicles. 
However Jalali discloses a method, wherein transmitting the first status message to the second unmanned aerial vehicle (see fig 3, where UAV 110-1 and UAV 110-2 are communicating. See also [0044], where “communications between the two UAVs in the UAV positions shown”) and transmitting the first status message to a plurality of additional remote unmanned aerial vehicles (see [0045], where “the RT is able to communicate with multiple UAVs”; see also [0049], where “communicate with multiple GTs and/or UAVs, then multiple beams may be formed simultaneously.”; see also fig 3, where two UAVs are in communication with each other. So it would be obvious to communicate with other UAVs (3rd UAV or 4th UAV) remotely by using the same method as shown in fig 3.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Jalali by including the above feature, wherein… transmitting the first status message to the second unmanned aerial vehicle and a plurality of additional unmanned aerial vehicles, for avoiding collision between UAVs by establishing efficient . 

Claim(s) 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0171895 (“Scharl”), in view of US 8,868,328 (“Estkowski”), and in view of US 2013/0244588 (“Pereira”), as applied to claim 31 and 36 above, and further in view of US 2014/0012436 (“Coulmeau”).
Regarding claim 33, Scharl further discloses a first unmanned aerial vehicle, wherein the non-transitory computer-readable storage medium stores instructions that, when executed by the processor, cause the first unmanned aerial vehicle to reduce its speed (see [0062], where “slow down…along a turn geometry to achieve desired spacing 324.”).
Scharl in view of Estkowski and Pereira does not disclose the following limitations: a first unmanned aerial vehicle, wherein …. by gaining altitude.
However Coulmeau discloses a method, wherein …. cause the first unmanned aerial vehicle to reduce its speed by gaining altitude (see [0016], where “FIG. 2 illustrates the case of a maneuver making it possible to increase the altitude of the aircraft and to reduce its speed; the principle of the transition also applies to the other possible combinations, ascending or descent, to a higher or lower speed.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Coulmeau by including the above feature, wherein …. cause the first unmanned aerial vehicle to reduce its speed by gaining altitude, for reaching the arrival 
Regarding claim 40, Scharl in view of Estkowski and Pereira does not disclose the following limitations: wherein the operation of changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival comprises increasing an altitude of the first unmanned aerial vehicle.
However Coulmeau further discloses a method, wherein the operation of changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival comprises increasing an altitude of the first unmanned aerial vehicle (see [0016], where “FIG. 2 illustrates the case of a maneuver making it possible to increase the altitude of the aircraft and to reduce its speed; the principle of the transition also applies to the other possible combinations, ascending or descent, to a higher or lower speed.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Coulmeau by including the above feature, wherein the operation of changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival comprises increasing an altitude of the first unmanned aerial vehicle, for reaching the arrival point on time without any collision and maintain the maneuver and safety constraints of aircraft.

Claim(s) 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0171895 (“Scharl”), in view of US 8,868,328 (“Estkowski”), and in view of US 2013/0244588 (“Pereira”), as applied to claim 23, 31 and 36 above, and further in view of US 2016/0039542 (“Wang”).
Regarding claim 43, Scharl further discloses a method,
wherein modifying at least one of the speed or the heading of the first unmanned aerial vehicle  (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”).
Scharl in view of Estkowski and Pereira does not disclose the following limitations: 
determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle to enter the geographical area, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area; and 
wherein modifying …. is based on the priority…..
However Wang discloses a method, comprising: 
determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle to enter the geographical area, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area (see [0043], where “The position in the UAV queue may be determined based on a priority of a mission of the UAV in relation to a priority of a mission of another UAV in the queue.”; see also [0089], where “some UAVs may be of higher priority than other UAVs”; see also [0110], where “UAVs having a higher priority mission, or tagged with a higher priority may be directed to a first landing zone while lower priority UAVs are directed to a second landing zone. Alternatively, UAVs with higher priorities may be scheduled to land at a landing zone earlier than UAVs with lower priorities.”; see also [0189]).
Scharl discloses a method of modifying/controlling (e.g. speed up) the speed of aircraft based on the ETA. Wang discloses a method of prioritization of UAVs (e.g. some UAVs have higher priority compare to other UAVs). So it would be obvious to incorporate the priority determination disclosed by Wang to modify the speed of aircraft disclosed by Scharl for deciding which aircraft to land first or which aircraft to enter in a particular geographic area.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Wang by including the above feature, determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle to enter the geographical area, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area; and wherein modifying …. is based on the priority…..
Regarding claim 44, Scharl further discloses a first unmanned aerial vehicle,
wherein the instruction cause the first unmanned aerial vehicle to modify at least one of the speed or the heading of the first unmanned aerial vehicle  (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”).
Scharl in view of Estkowski and Pereira does not disclose the following limitations: a first unmanned aerial vehicle, wherein the instruction … based on a priority, 
the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area.
However Wang further discloses a method, comprising: 
the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area (see [0043], where “The position in the UAV queue may be determined based on a priority of a mission of the UAV in relation to a priority of a mission of another UAV in the queue.”; see also [0089], where “some UAVs may be of higher priority than other UAVs”; see also [0110], where “UAVs having a higher priority mission, or tagged with a higher priority may be directed to a first landing zone while .
Scharl discloses a method of modifying/controlling (e.g. speed up) the speed of aircraft based on the ETA. Wang discloses a method of prioritization of UAVs (e.g. some UAVs have higher priority compare to other UAVs). So it would be obvious to incorporate the priority determination disclosed by Wang to modify the speed of aircraft disclosed by Scharl for deciding which aircraft to land first or which aircraft to enter in a particular geographic area.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Wang by including the above feature, wherein the instruction … based on a priority, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area, for reducing collision during air traffic management.
Regarding claim 45, Scharl further discloses a method,
 (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed .
Scharl in view of Estkowski and Pereira does not disclose the following limitations: a method, comprising, at the first unmanned aerial vehicle: 
determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area; and 
 the priority showing that the first unmanned aerial vehicle has priority over the second unmanned aerial vehicle.
However Wang further discloses a method, comprising: 
determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area and the priority showing that the first unmanned aerial vehicle has priority over the second unmanned aerial vehicle (see [0043], where “The position in the UAV queue may be determined based on a priority of a mission of the UAV in relation to a priority of a mission of another UAV in the queue.”; see also [0089], where “some UAVs may be of higher priority than other UAVs”; see also [0110], where “UAVs having a higher priority mission, or tagged with a higher priority may be directed to a first landing zone while lower priority UAVs are directed to a second landing zone. Alternatively, .
Scharl discloses a method of modifying/controlling (e.g. speed up) the speed of aircraft based on the ETA. Wang discloses a method of prioritization of UAVs (e.g. some UAVs have higher priority compare to other UAVs). So it would be obvious to incorporate the priority determination disclosed by Wang to modify the speed of aircraft disclosed by Scharl for deciding which aircraft to land first or which aircraft to enter in a particular geographic area.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Wang by including the above feature, determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area and the priority showing that the first unmanned aerial vehicle has priority over the second unmanned aerial vehicle, for reducing collision during air traffic management.
Examiner Note
Another reference (US 20160358481 “Vesely”) that is not being used on the current rejection but it is relevant to current rejection. Vesely teaches an aircraft flight management system.
Response to Arguments
Applicant’s arguments with respect to claims 23-29, 31-37, 39-41 and 43-45 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666